CRAWLEY, Judge,
dissenting.
I concurred in the majority opinion released on October 15, 1999. However, in light of the Bank’s application for rehearing, I have reconsidered that vote. I now dissent.
On application for rehearing, the Bank has cited Lee v. United Federal Savings & Loan Ass’n, 466 So.2d 131 (Ala.1985), a case in which our supreme court stated:
“[T]he mere lending of money on a house by a financial institution, albeit one with knowledge of deficiencies in the house, does not create a confidential relationship, or other circumstances imposing a duty to disclose information at the lender’s disposal.”
466 So.2d at 134. Although I can see some distinctions between the present case and Lee, I can also see some distinctions between the present case and Soniat v. Johnson-Rast & Hays, 626 So.2d 1256 (Ala.1993), on which the court relies. However, because Lee specifically involves a lending institution, it is better authority for affirming the judgment than Soniat is for reversing the judgment. Therefore, I dissent.